Citation Nr: 0828567	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 1, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an effective date 
earlier than January 17, 1997, for the grant of service 
connection for PTSD.  In April 2008, the veteran testified at 
a Board hearing in Washington, D.C.  At the hearing the 
veteran clarified for the record that he was withdrawing from 
appellate consideration the issue of entitlement to a higher 
than 70 percent rating for PTSD.  See 38 C.F.R. § 20.204.

The issue of entitlement to an effective date earlier than 
February 1, 1998, for the grant of a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional information 
is required on his part.


FINDING OF FACT

In a May 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from January 17, 1997.  The veteran was notified of 
this decision and of his appellate rights by letter dated in 
June 1999.  He did not appeal the assignment of the effective 
date of the grant.




CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 17, 1997, for the award of service connection 
for PTSD.  38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 
C.F.R. §§ 3.400, 20.200, 20.1103 (2007); Rudd v. Nicholson, 
20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

An October 1996 VA social work initial assessment record 
shows that the veteran had a long history of substance abuse 
and was seeking treatment due to a recurrence of drinking.  
He reported that he had been treated for PTSD in 1996.  The 
record shows that he was referred to the PTSD unit by his 
treatment coordinator.

On file is a November 1996 VA record from a clinical 
specialist noting that the veteran had been referred to the 
PTSD program by a psychiatrist.  He was noted to have a 
chronic pattern of poly substance abuse with interpersonal 
psychosocial problems.  The psychiatrist stated that "it 
appears [the veteran] fit the criteria for subtype PTSD".

In January 1997, the veteran filed a claim for service 
connection for PTSD which he said began in December 1970.

VA outpatient records in October 1997 reflect diagnoses of 
PTSD with depression.  

VA hospital records show that the veteran was admitted as an 
inpatient to the Vietnam Veteran's Evaluation and Treatment 
Program in November 1997 for 46 days to "explore traumatic 
events in Vietnam and to decrease the frequency and intensity 
of stress-related symptoms".  His main complaints at 
admission were increasing depression and nervousness.  He was 
diagnosed as having PTSD with depression, panic disorder, and 
polysubstance dependence, and noted to be unemployable.

In May 1999, the RO granted service connection for PTSD and 
assigned a 50 percent rating effective January 17, 1997.  A 
temporary total rating was assigned from November 29, 1997, 
through January 31, 1998, with the return of a 50 percent 
rating effective February 1, 1998.

On file is a September 1999 "To Whom It May Concern" letter 
from a certified social worker of a VA PTSD program stating 
that the veteran had been hospitalized at a VA facility from 
September 1997 to January 1998.  She said upon completion of 
the inpatient program, the veteran attended and completed a 
day treatment program for extended trauma treatment.  She 
stated that since his discharge, the veteran had experienced 
deterioration in functioning.  She remarked that he did not 
have the ability to socialize, even minimally, and preferred 
to isolate from everyone.  She assigned the veteran a present 
Global Assessment of Functioning score (GAF) of 30 and a past 
score of 36.

In a notice of disagreement dated in September 1999, the 
veteran expressed his dissatisfaction with the assigned 50 
percent rating. 

In a July 2001 rating decision, the RO increased the 
veteran's rating for PTSD to 70 percent disabling, effective 
February 1, 1998.  

The veteran testified in April 2008 that the effective date 
for the grant of service connection for PTSD should date back 
to November 1996 which was when he was initially diagnosed as 
having PTSD.  He acknowledged that he did not file a claim 
for service connection for PTSD until January 1997.     

II.  Analysis

Regarding the RO's May 1999 rating decision that granted 
service connection for PTSD and assigned a 50 percent rating 
effective January 17, 1997, the veteran did 


not timely appeal the effective date of that grant.  
Incidentally, he did initiate and perfect a timely appeal 
with respect to the assigned 50 percent rating for PTSD, but 
subsequently withdrew this issue from appellate consideration 
at the April 2008 Board hearing.  See 38 C.F.R. § 20.204.  
Consequently, the May 1999 rating decision became final as to 
the effective date of the grant of service connection for 
PTSD.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective dates.  A 
freestanding claim for earlier effective dates, once the 
decision becomes final, attempts to vitiate the rule of 
finality.  

Thus, if the veteran believed that the January 17, 1997, 
effective date for the grant of service connection for PTSD 
assigned in the May 1999 rating decision was incorrect, his 
proper recourse was to file a notice of disagreement 
regarding the effective date within one year of being 
notified of the RO's decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  He did not do this.  Rather, the 
earliest indication in the record of the veteran's 
dissatisfaction with the January 1997 effective date for the 
grant of service connection for PTSD was his October 2003 
claim for an earlier effective date.  However, as this 
constitutes a freestanding claim for an earlier effective 
date, the law dictates that the appeal be denied as a matter 
of law.  See Rudd, supra; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Finally, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008), 
and 38 C.F.R. § 3.159 (2007), which relate to VA's duties to 
notify and assist a claimant, are not applicable to the 
veteran's claim for an earlier effective date because the law 
is dispositive, and there is no additional evidence that 
could be obtained to substantiate the claim.  See VAOPGCPREC 
5-2004 (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); 


Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  The 
claim is precluded by law and must be denied as a matter of 
law as the Board would commit error by entertaining the 
claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).


ORDER

Entitlement to an effective date earlier than January 17, 
1997, for the grant of service connection for PTSD is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  See also 38 C.F.R. § 20.200.  In 
essence, the following sequence is required:  There must be a 
decision by the RO; the veteran must timely express 
disagreement with the decision; VA must respond by issuing a 
SOC that explains the basis for the decision to the veteran; 
and finally the veteran, after receiving adequate notice of 
the basis of the decision, must complete the process by 
stating his or her argument in a timely-filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See 
also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).  

In this case, the proper sequence for perfecting an appeal 
was not followed as the November 2004 rating decision 
addressed the sole issue of entitlement to an effective date 
for the grant of service connection for PTSD.  The issue of 
entitlement to an earlier effective date for a TDIU was later 
added as an issue in the 


June 2005 statement of the case.  Accordingly, the veteran 
must timely express disagreement with the decision.  In this 
regard, the veteran submitted a VA Form 9 in August 2005 
wherein he expressed disagreement with the statement of the 
case.  Attached to this form was his written statement 
wherein he asserted that he had become "totally 
incapacitated & unable to work..." and "looking back I 
realize I was suffering from PTSD all along".  The Board 
construes this correspondence as a valid NOD to the issue of 
entitlement to an effective date earlier than February 1, 
1998, for the award of a TDIU.  See 38 C.F.R. §§ 20.200, 
20.201 (2007) (a written communication from a veteran or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result constitutes a NOD).

Now that a valid NOD has been identified, the issuance of a 
SOC is required.  The June 2005 statement of the case cannot 
be construed as a valid statement of the case since it 
constitutes initial notice of the RO's determination 
regarding the issue of entitlement to an effective date 
earlier than February 1, 1998, for the award of a TDIU, and 
it precedes the notice of disagreement.  Thus, in view of the 
valid notice of disagreement identified above, the claim 
remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action by the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than February 1, 1998, for the award of a 
TDIU and include citation to all relevant 
laws and regulations.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


